Name: Council Decision 2013/533/CFSP of 28Ã October 2013 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: European construction;  budget;  politics and public safety;  Africa
 Date Published: 2013-10-30

 30.10.2013 EN Official Journal of the European Union L 288/68 COUNCIL DECISION 2013/533/CFSP of 28 October 2013 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1) which expires on 15 July 2014. (2) The current financial reference amount covers the period until 31 October 2013. (3) Decision 2012/392/CFSP should therefore be amended to provide for the financial reference amount for the remaining period until 15 July 2014. (4) EUCAP Sahel Niger will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 In Article 13 of Decision 2012/392/CFSP, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2012 to 31 October 2013 shall be EUR 8 700 000. The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 1 November 2013 to 15 July 2014 shall be EUR 6 500 000.. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 October 2013. For the Council The President L. LINKEVIÃ IUS (1) Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 187, 17.7.2012, p. 48).